—In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Wood, J.), dated June 26, 1981, as amended by an order of the same court (Delaney, J.), dated August 25, 1981, which transferred the proceeding to the County Court, Rensselaer County, for determination.
Appeal dismissed, without costs or disbursements.
No appeal lies from an intermediate order in a habeas corpus proceeding (CPLR 7011; People ex rel. Johnson v Romano, 108 AD2d 888; People ex rel. Ardito v Trujillo, 88 AD2d 1002). If we were not dismissing, we would affirm. The transfer was neither contrary to law nor an abuse of discretion (22 NYCRR 683.1 [a] [2]). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.